Citation Nr: 1701019	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-38 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1999 to May 1999, inactive duty for training (INACDUTRA) from January 2010 to September 2010, and had additional periods of Marine Corps Reserve service, to include a period of active duty for training (ACDUTRA) from March 7, 2011 to March 19, 2011.  His period of service from March 1999 to May 1999 has been determined to be dishonorable.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The July 2014 rating decision denied service connection for an acquired psychiatric disorder.  In August 2014, the Veteran filed a notice of disagreement.  The RO issued a statement of the case (SOC) in October 2014 and the Veteran filed a substantive appeal later than month.  The claim was remanded by the Board in September 2015.  A supplemental SOC was issued in October 2016.

In April 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  A copy of the transcript has been associated with the claims file.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for an acquired psychiatric condition.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran contends that he has a psychiatric disorder, to include PTSD, as the result of an assault that occurred during a period of ACDUTRA. Specifically, he reports that during pre-deployment training in March 2011, he was forced to do push-ups while NCOs kneed him in the sides and sat on his back.  He also maintains that the NCOs subsequently pretended that they were going to punch him and stopped their fists about 4 to 5 inches from his face.

The claim was previously remanded in September 2015.  As instructed by the Board, the Veteran was afforded a VA examination to obtain a medical opinion on his claim of service connection for an acquired psychiatric disorder.  However, the remand instructions also requested that the RO afford the Veteran the opportunity to report the names, addresses and approximate dates of treatment from any medical care providers, VA and non-VA, regarding the treatment of any acquired psychiatric disorders so that additional records could be gathered.  A review of the claims file does not reflect that this opportunity was extended to the Veteran.

In Stegall v. West, 11 Vet.App. 268 (1998), the U.S. Court of Appeals for Veterans Claims (Court), held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Further, the Court held "that a remand imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand, either personally or as the 'head of the Department.' 38 U.S.C. § 303." Finally, the Court held that "where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance."  Cf. Booth v. Brown, 8 Vet.App. 109 (1995).

Furthermore, in a November 2016 brief, the Veteran's representative identified childhood hospitalization records and records of the November 2008 Marshall University psychiatric evaluation as relevant to the claim.  VA is, therefore, on notice of records that may be relevant to the claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, in order to afford full procedural due process and ensure a complete record for adjudication, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment that pertain to the Veteran's mental health issues, for the period from 2011 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertaining to treatment of his mental health issues that is not already of record.  Specifically request that the Veteran identify the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have evaluated or treated him for any mental health issues.  This request should include his childhood hospitalization records and the November 2008 Marshall University psychiatric evaluation.  Specifically request that the Veteran furnish, or furnish the appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

2. If the Veteran responds, assist him in obtaining any additional evidence/records identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and described further action to be taken.

3.  After completing the above, review the file and ensure that all development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above (to include provision of a VA examination if deemed appropriate by the AOJ), and re-adjudicate the claim for service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  The case should be returned to the Board for review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


